DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mao Wang on February 24, 2022.

The application has been amended as follows:
Claim 2 (Currently Amended): A transmission terminal, that transmits an image to and receives images from a plurality of other bases, and participates in a video conference, the transmission terminal comprising:
processing circuitry configured to:
control display of images with respect to corresponding bases which are participating in the video conference in a manner depending on a number of bases which are participating in the video conference, wherein
the processing circuitry is further configured to control display of the images with respect to corresponding bases which are participating in the video conference such that the number of the images to be displayed is smaller than the number of bases which are participating in the video conference.

:
control display of the images with respect to corresponding bases which are participating in the video conference such that the number of the images to be displayed is a predetermined number or less.

Claim 4 (Cancelled)

Claim 5 (Amended): The transmission terminal according to claim 2, wherein the processing circuitry is further configured to:
control display of information concerning names or identification information of the bases which are participating in the video conference.

Claim 6 (Currently Amended): A method implemented on a transmission terminal that transmits an image to and receives images from a plurality of other bases, and participates in a video conference, the method comprising:
controlling, by processing circuitry of the transmission terminal, display of images with respect to corresponding bases which are participating in the video conference in a manner depending on the number of bases which are participating in the video conference, and
controlling, by the processing circuitry, display of the images with respect to corresponding bases which are participating in the video conference such that the number of the images to be displayed is smaller than the number of bases which are participating in the video conference.

Claim 7 (Amended) The method according to claim 6, further comprising:
bases which are participating in the video conference such that the number of the images to be displayed is a predetermined number or less.

Claim 8 (Cancelled)

Claim 9 (Amended): The method according to claim 6, further comprising:
controlling, by the processing circuitry, display of information concerning names or identification information of the bases which are participating in the video conference.

Allowable Subject Matter
Claims 2-3, 5-7, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to independent claim 2, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest the processing circuitry configured to control display of the images with respect to corresponding transmission terminals which are participating in the video conference such that the number of the images to be displayed is smaller than the number of transmission terminals which are participating in the video conference.
Further, it would not have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine the above limitation with the remaining limitations of the claim.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184